Citation Nr: 1625840	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for testicular cancer, to include as due to exposure to ionizing and non-ionizing radiation.

2.  Entitlement to service connection for ischemic heart disease with associated congestive heart failure, to include as due to exposure to ionizing and non-ionizing radiation.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person, or being housebound.  


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision issued by the Department of Veterans Affairs (VA).   Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's case was subsequently transferred to the RO in Muskogee, Oklahoma.    

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video-conference hearing in July 2013.  A transcript of that hearing has been associated with the record.  

Prior to this remand, the Board sought an expert medical opinion from the Veterans Health Administration (VHA) in accordance with VHA Directive 1602-01 in May 2015.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  In July 2015, the Veteran's representative submitted additional evidence and argument in support of his claim.  

In response, the Board sought an Independent Medical Expert (IME) opinion pursuant to 38 U.S.C.A. § 7109 (West 2014).  This opinion was completed in September 2015.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which they did in April 2016.  

In addition to the paper claims file, the Board also reviewed all documents contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's essential contention is that he served near high powered radar systems during his active service, and that he was exposed to both ionizing and non-ionizing radiation as a result.  The Veteran contends that this radiation exposure led to both his testicular cancer and his heart conditions.  He further alleges that these conditions render him unemployable and qualify him for special monthly compensation benefits.  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of his active service; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  Though heart disease is not listed among these diseases, "any other cancer" is and therefore includes the Veteran's testicular cancer.  38 C.F.R. § 3.311(b)(2). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, there is no evidence (and the Veteran does not contend) that he is a "radiation exposed" Veteran or that he participated in a "radiation risk activity."  Accordingly, the Veteran's service connection claims may not be granted under the presumptions found at 38 C.F.R. § 3.309(d).  

That said, the Veteran may still be eligible for service connection under the framework of 38 C.F.R. § 3.311 or on a direct basis.  As noted above, the Veteran's testicular cancer is a "radiogenic disease."  In cases where a Veteran develops a radiogenic disease, 38 C.F.R. § 3.311 describes the steps VA will take to develop the claim.  Specifically, VA will obtain a dose estimate from an appropriate source, and then submit that estimate to the Under Secretary for Benefits for further consideration.  

The Board notes that, in May 2012, the AOJ requested a copy of the Veteran's DD 1141, Record of Exposure to Ionizing Radiation, from the U.S. Army Ionizing Radiation Dosimetry Center.  Thereafter, in June 2012, the Army Dosimetry Center reported that such facility had researched the files for records of exposure to ionizing radiation for the Veteran and was unable to locate any records for him.  In this regard, such essentially means that the Army Dosimetry Center did not have a DD 1141 for the Veteran, which would have tracked any radiation exposure recorded while he was wearing a dosimeter badge.  However, at his hearing, the Veteran reported that he did not, in fact, wear such a badge.  Furthermore, he has introduced evidence showing that he was exposed to both ionizing and non-ionizing radiation consistent with his military duties.  

As such, the Board previously sought opinions through VHA and by an IME to attempt to resolve the issues.  However, in the May 2015 VHA opinion, the examiner relied on the June 2012 response from the Army Dosimetry Center and found that the Veteran was not exposed to ionizing radiation.  Similarly, in September 2015, the IME indicated that there was convincing evidence from the medial and dosimetry records that the Veteran was not exposed to ionizing radiation during service and, as such, he would not comment as to whether the Veteran's testicular cancer or heart disorder were related to exposure to ionizing radiation. 

Considering these facts, the Board believes it prudent to obtain an estimate as to any possible radiation to which the Veteran may have been exposed.  On remand, the AOJ should submit the Veteran's case either to the Army Dosimetry Center or to any appropriate agency for a radiation dose estimate based not on a DD 1141, but on his statements regarding the nature of his duties and the argument offered by his attorney with support medical treatises.  Thereafter, his case should be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

As the Veteran's claims for a TDIU and SMC are derivative of and dependent on a resolution of the Veteran's service connection claims, they are inextricably intertwined with his claims for service connection and must be remanded as well.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's case to the U.S. Army Dosimetry Center or any other appropriate body for an estimate of the possible dose of ionizing or non-ionizing radiation to which the Veteran may have been exposed.  

Provide the appropriate agency with the Veteran's service treatment records and service personnel records, and any other records demonstrating the Veteran's possible in-service radiation exposure, to specifically include a copy of the Board hearing in July 2013 and his attorney's arguments with supporting medical treatises.  Please request the estimate based on such evidence as the Veteran does not have a DD 1141.

If any appropriate agency determines that no such estimate may be offered, they should state why.  

2.  Following the completion of the above requested action, refer the case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health.  

After reviewing the record on appeal, either the Under Secretary for Benefits or the Under Secretary of Health is asked to state whether it is at least as likely as not that the Veteran's testicular cancer or heart disease resulted from exposure to ionizing radiation in service.  

In answering this question, the following six factors must be considered: 

(1) The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;

(2) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; 

(3) The Veteran's gender and pertinent family history;

(4) The Veteran's age at the time of exposure; 

(5) The time-lapse between exposure and onset of the disease; and 

(6) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved should be considered in giving this opinion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

